Citation Nr: 1610321	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  10-00 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for hepatitis C.

2.  Entitlement to service connection for residuals of a left shoulder injury.

3.  Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran served on active duty service from November 1969 to March 1973.  He is the recipient of multiple decorations for his service in Vietnam, to include the Combat Infantry Badge, the Bronze Star Medal, the Vietnam Service medal with two campaign stars, and the Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO) which implemented a reduction in the disability rating assigned to the Veteran's hepatitis C from 20 percent to 10 percent, effective in December 2008.  

In a July 2013 decision, the Board determined that the Veteran was also seeking a higher rating for his service-connected hepatitis C.  The Board found that the reduction in the Veteran's disability rating from 20 percent to 10 percent for the hepatitis C was legally proper.  The issue of a rating in excess of 10 percent for the hepatitis C was remanded for further development. 

The Board further notes that in a September 2014 rating decision, the RO denied service connection for residuals of a left shoulder injury and for residuals of a right shoulder injury.  In a December 2014 statement, the Veteran expressed disagreement with the denials of service connection.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and these issues must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks entitlement to a higher rating for his service-connected hepatitis C disability. 

He was last evaluated for his hepatitis C in July 2008.  In January 2016 correspondence, the Veteran's representative stated that the Veteran's hepatitis C is more disabling than is currently evaluated and requested that he be afforded a current VA examination.  

The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition. Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given that the record demonstrates a potential increase in severity of the Veteran's service-connected hepatitis C since he was last evaluated in July 2008, an additional examination is warranted on remand.

As noted above, in a September 2014 rating decision, the RO denied service connection for residuals of a left shoulder injury and for residuals of a right shoulder injury.  In a December 2014 statement, the Veteran expressed disagreement with the denials of service connection.  To date, however, the RO has not issued a statement of the case (SOC) with respect to the issues in response to this notice of disagreement.  Accordingly, the Board is required to remand these issues so that the Veteran may be provided with a SOC that addresses this matter. See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over these issues only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2015).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected hepatitis C.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
 
2.  Following the above, the RO should review all the relevant evidence and adjudicate the claim.  If the benefit is not granted, an appropriate SSOC should be issued.  The Veteran and his representative should be afforded an opportunity to respond to the SSOC before the claim is returned to the Board. 
 
3.  The RO should issue an SOC pertaining to the Veteran's claims of entitlement to service connection for residuals of a left shoulder injury and for residuals of a right shoulder injury.  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




